Name: Council Regulation (EEC) No 450/81 of 11 February 1981 amending Regulation (EEC) No 2527/80 laying down technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 2 . 81 Official Journal of the European Communities No L 49 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 450/81 of 11 February 1981 amending Regulation (EEC) No 2527 /80 laying down technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES , order not to jeopardize protection of the sea bed or the balanced exploitation of resources , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2527/ 80 ('), and in particular Article 21 thereof, Whereas the validity of Regulation (EEC) No 2527/80 was limited to 28 February 1981 , pending the imple ­ mentation of other measures of fisheries policy ; Whereas, however, since the Council did not adopt such measures in good time , the term of validity of Regulation (EEC) No 2527/80 should be extended in In the second subparagraph of Article 22 of Regula ­ tion ( EEC) No 2527/80 the date ' 28 February 1981 ' shall be replaced by ' 31 March 1981 '. Art idi- 2 This Regulation shall enter into force on 1 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 February 1981 . For the Council The President G. BRAKS (') OJ No L 258 , 1 . 10 . 1980 , p . 1